UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7151


MANDALL SIMS,

                  Petitioner – Appellant,

             v.

ROBERT M. STEVENSON, III,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     G. Ross Anderson, Jr., Senior
District Judge. (4:08-cv-03719-GRA)


Submitted:    October 21, 2009              Decided:   November 5, 2009


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mandall Sims, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mandall     Sims    seeks      to    appeal       the   district    court’s

order accepting the recommendation of the magistrate judge and

dismissing as untimely his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.                    28 U.S.C. § 2253(c)(1)

(2006).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28   U.S.C.     § 2253(c)(2)     (2006).           A    prisoner      satisfies     this

standard   by    demonstrating       that       reasonable      jurists     would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                          Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).        We have independently reviewed the record and

conclude      that   Sims      has   not        made    the     requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the   court   and    argument         would   not     aid   the   decisional

process.

                                                                             DISMISSED



                                           2